Slip Op. 05-12

           UNITED STATES COURT OF INTERNATIONAL TRADE

       BEFORE: HONORABLE RICHARD W. GOLDBERG, SENIOR JUDGE


SNR ROULEMENTS, KOYO SEIKO
CO., LTD., KOYO CORPORATION OF
U.S.A., NSK CORPORATION, NSK
BEARINGS EUROPE, LTD., NSK
LTD., NTN-BCA CORPORATION, NTN
BOWER CORPORATION, NTN-
DRIVESHAFT, INC., AMERICAN NTN
BEARING MANUFACTURING CORP.,
NTN BEARING CORPORATION OF
AMERICA, NTN CORPORATION, INA-
SCHAEFFLER KG, INA USA
CORPORATION,
          Plaintiffs,
                                     Consol. Court No. 01-00686
                 v.

UNITED STATES,

          Defendant,

                 and

THE TORRINGTON COMPANY,

          Defendant-
          Intervenor.



                          JUDGMENT ORDER

     Upon consideration of the United States Department of
Commerce’s Final Results of Redetermination Pursuant to Court
Remand (“Redetermination Results”) filed pursuant to the Court’s
decision in SNR Roulements v. United States, Slip Op. 04-100
(Aug. 10, 2004), and all other papers filed herein, and no
parties having filed comments regarding the Redetermination
Results, it is hereby

     ORDERED that the Redetermination Results are sustained in
all respects.

     SO ORDERED.



                               /s/ Richard W. Goldberg
                               Richard W. Goldberg
                               Senior Judge

Date:     January 27, 2005
          New York, New York